Sherwin, J.
The land in question was selected by-Webster county under the “swamp land act” of 1850, and-was by the county deeded to John F. Duncombe in 1860, who in turn deeded it to the defendant Snell in 1861, and it is through this chain of title that he now claims. The plaintiffs title is based upon the railroad grant of 1856, under which the land was certified to the Dubuque & Sioux City Bailroad Company, March 13, 1893. It docs not appear that this land was ever patented to the state under the swamp land act, and it is probably true that, so far as the abstract question of title under this act and under the railroad grant is concerned, it has been definitely settled in favor of the title under the railroad grant, in Rodgers Locomotive Mach. Works v. American Emigrant Co., 164 U. S. 559 (17 Sup. Ct. Rep. 188, 41 L. Ed. 552). But the Rodgers Case is not necessarily decisive of the case at bar, for the reason that *34in this case- an estoppel by laches is pleaded and also a former adjudication. Under the railroad grant the Dubuque & Sioux City Railroad Company was entitled to all unsold public lands in the odd-numbered sections within six miles of its road, and for all the land which had been sold out of said sections it was entitled to an equal number of acres from other tracts owned by the United States within fifteen miles of its line of ro>ad. The road was completed through Webster county in 1869, and in 1877 the company’s .•agent examined and surveyed the land in question, which is outside the six-mile limit, and selected the same for the company in 1878. It will be observed that a period of nine years had elapsed after the land was earned by the railroad \company before even a selection of the land in question was made, and, further, that during all of this time the rec•otrds of Webster county showed that it had been conveyed, by the county to Mr. Duncombe, and by him to the defendant Snell. From 1878 to 1893 a further period of fifteen years passed before the land was certified to the railroad company. In 1887 the land was taken possession of by a tenant of the defendant Snell, and was drained and improved, and has ever since been occupied. After its certification the railroad company or its grantees permitted five years more to elapse before bringing this action. In fact, it seems quite dear that the delay was intentional, awaiting, •perhaps, the results of the pending litigation of similar questions. During the eleven years of this time the efforts of the defendant Snell were increasing -the value of the land rapidly, yet no knowledge was conveyed to him that the railroad company was slowly moving the machinery to dispossess him. For over forty years he had paid the taxes thereon, and since 1889 had also rested upon a decree of the court quieting the title in him. With these facts appearing in the record undisputed, we think the trial court rightly held that plaintiff was estopped by his grantor’s laches. Young ■v. Sanson, 95 Iowa, 717; Bourne v. Bagan, 96 Iowa, 571.
*35This case is to be. distinguished from that of Young v. Charnquist, 114 Iowa, 116, in this-respect: Here Snell has been in possession and has held the title since 1861. The land was earned by the railraod company in 1869, and not until 1878 did it make the selection upon which it now relies ; while in the Charnquist Cose the title did not pass to the defendant until 1887, and it is there held that he is not in a situation to complain of the laches of the company before he purchased.
The judgment of the district court is affirmed.